  Fill in this information to identify the case:

Debtor 1              John Hebal, Jr.

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: Middle District of Pennsylvania

Case Number 2000284 RNO




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                   12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor: PNC Bank, N.A.                                          Court claim no. (if known): 7

Last four digits of any number you                                        Date of payment change:
use to identify the debtor’s account: 8462                                Must be at least 21 days after date       05/ 28/2020
                                                                          of this notice

                                                                          New total payment:                        $204.70
                                                                          Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

1. Will there be a change in the debtor's escrow account payment?
      No
      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
            Describe the basis for the change. If a statement is not attached, explain why:__________________________
            ________________________________________________________________________________________

                  Current escrow payment: $_________________                          New escrow payment: $_________________


 Part 2:        Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment based on an adjustment to the interest rate in the debtor's variable-rate
   note?
      No
      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice
             is not attached, explain why: Interest Rate Change
             ____________________________________________________________________________________________

                  Current interest rate: 5.89%                                              New interest rate: 4.39%
                  Current principal and interest payment: $258.17                           New principal and interest payment: $204.70


 Part 3:         Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification
            agreement. (Court approval may be required before the payment change can take effect.)

          Reason for change:

           Current mortgage payment:                                             New mortgage payment:



Official Form 410S1                                       Notice of Mortgage Payment Change                                         page 1




 Case 5:20-bk-00284-RNO                            Doc Filed 05/05/20 Entered 05/05/20 10:23:26                                   Desc
                                                   Main Document   Page 1 of 3
Debtor 1       John Hebal, Jr.                                                Case number (if known) 2000284
               First Name            Middle Name         Last Name



     Part 3:      Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state
    your address and telephone number.

    Check the appropriate box.

               I am the creditor.

.              I am the creditor’s authorized agent.


    I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
    of my knowledge, information, and reasonable belief.



    X /s/ Yvonne Uhlik                                                                 Date      05 / 05 / 2020
             Signature




    Print:        Yvonne Uhlik                                              Title:   Support Specialist


Company           PNC Bank, National Association

Address:          P.O. Box 94982
                  Number    Street


                  Cleveland, OH 44101-0570
                  City           State       ZIP Code


Contact Phone: 1-800-642-6323 Ext. 65570                                                Email:




Official Form 410S1                                          Notice of Mortgage Payment Change                    page 2

    Case 5:20-bk-00284-RNO                              Doc Filed 05/05/20 Entered 05/05/20 10:23:26              Desc
                                                        Main Document   Page 2 of 3
                             UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                       WILKES‐BARRE


 IN RE: JOHN HEBAL, JR.                          Case No. 2000284
                                                 Judge    ROBERT N. OPEL II
                                                 Chapter 13



                                 CERTIFICATE OF SERVICE OF
                           NOTICE OF MORTGAGE PAYMENT CHANGE

       I, the undersigned, hereby certify that, on MAY 5, 2020, a true and correct copy of the
NOTICE OF MORTGAGE PAYMENT CHANGE was electronically served upon the following using
the Court’s CM/ECF system:

Debtor’s Attorney: TULLIO DELUCA
Trustee: CHARLES J DEHART, III (TRUSTEE)
Office of the United States Trustee

       Further, I certify that, on MAY 5, 2020, a true and correct copy of the NOTICE OF
MORTGAGE PAYMENT CHANGE was forwarded via U.S. Mail, first class postage prepaid and
properly addressed, to the following at the address shown below:

JOHN HEBAL, JR.             1050 N. JAMES ST. HAZELTON, PA 18202


                                                           By: /s/ YVONNE UHLIK
                                                           YVONNE UHLIK
                                                           PNC Bank, N.A.

                                                          PO BOX 94982
                                                          CLEVELAND, OH 44101

                                                           800‐642‐6323




Case 5:20-bk-00284-RNO         Doc Filed 05/05/20 Entered 05/05/20 10:23:26              Desc
                               Main Document   Page 3 of 3
